FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 C. B., a minor,                            No. 11-17454
                    Plaintiff-Appellee,
                                               D.C. No.
                   v.                       1:09-cv-00285-
                                              AWI-SMS
 CITY OF SONORA; MACE MCINTOSH,
 Chief of Police; HAL PROCK,
 Officer,                                      ORDER
               Defendants-Appellants.


                   Filed February 3, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.